Name: Council Regulation (EEC) No 3304/91 of 11 November 1991 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in certain EFTA countries
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  tariff policy
 Date Published: nan

 14. 11 . 91 No L 313/3Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3304/91 of 11 November 1991 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in certain EFTA countries these tariff quotas are administered efficiently and on a Community basis, so that the Member States can draw the necessary quantities, corresponding to actual imports recorded, from the quota volumes ; whereas this method of administration calls for close cooperation between the Member States and the Commission ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in agreements concluded between the Commu ­ nity and certain EFTA countries and approved by Deci ­ sions 86/555/EEC, 86/557/EEC, 86/558/EEC and 86/559/EEC ('), the Community undertook to open each year, subject to certain conditions, Community tariff quotas at a reduced or zero rate of duty for a number of agricultural and fishery products originating in those countries ; whereas those tariff quotas should be opened for 1992, and, where necessary, the conditions of eligibi ­ lity laid down should be specified ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quota should be applied consistently to all imports of the product in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to ensure that (a) The following products, originating in Sweden : HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1992 the customs duties applicable to imports of the products listed below shall be suspended at the levels indicated below and within the limits of the Community tariff quotas as shown below : Order No CN code0 Description Amount of quota (in tonnes) Quota duty (%) t 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat falling within CN code 0304 :  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 09.0601 09.0603 &lt; I 0302 50 10 0302 62 00 0302 63 00 0304 0304 10 ex 0304 10 31   Of the species Gadus morhua  Other fish, excluding livers and roes :   Haddock (Melanogrammus aeglefinus)   Coalfish (Pollachius virens) Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen :  Fresh or chilled :   Fillets :    Other :     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Bore ­ ogadus saida :  Of the species Gadus morhua i i ' 3 500 1 500 0 0 (*) See Taric codes in the Annex. (') OJ No L 328, 22. 11 . 1986, pp. 58 , 77, 90 and 99. No L 313/4 Official Journal of the European Communities 14. 11 . 91 Order Nc CN code0 Description Amount of quota (in tonnes) Quota duty (%) 09.0605 - * t t 1604 1604 12 160412 90 1604 13 1604 13 90 1604 19 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced :   Herrings :    Other :   Sardines, sardinella and brisling or sprats :    Other   Other : &lt; * \ 250 0 09.0607 09.0609 09.0611 &lt; i f i 160419 99 1604 20 1604 20 90 1604 30 1604 30 90 1605 ex 1605 20 00 Other :     Other  Other prepared or preserved fish :   Of other fish  Caviar and caviar substitutes :   Caviar substitutes Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved :  Shrimps and prawns :  Shelled, whether or not frozen, excluding shrimps and prawns of the Crangon variety i ' &lt; * 200  º 60 » 120 0 0 7,5 (*) See Taric codes in the Annex. (b) The following products, originating m Norway : Order No CN code0 Description Amount of quota (in tonnes) Quota duty (%) 09.0701 ex 1504 20 10 ex 1504 30 19 ex 1516 10 90 0305 0305 51 Oils and fats of marine animals, other than whale oil and sperm oil, in packings of a net capacity of more than 1 kg Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption :  Dried fish, whether or not salted but not smoked :   Cod (Gadus morhua, Gadus ogac, Gadus macroce ­ phalus): 1 1 000 8,5 09.0707 09.0709 09.0711 ex 0305 51 10 0305 59 0305 59 11 0305 30 19 ex 1604 13 90 ex 1604 19 99 ex 1604 20 90    Dried, unsalted :  Excluding of cod of the species Gadus macroce ­ phalus   Other :    Fish of the species Boreogadus saida :     Dried, unsalted Fillets of cod of the species Gadus morhua and Gadus ogac, and fish fillets of the species Boreogadus saida, dried, salted or in brine Prepared or preserved fish, including caviar and caviar substi ­ tutes prepared from fish eggs : Other :  Sardinella, brisling or sprats, not including fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep-frozen Other, not including smoked saithe Fish other than herring and smoked saithe i ( 3 900 3 000 400 0 0 10 (*) See Taric codes in the Annex. 14. 11 . 91 Official Journal of the European Communities No L 313/5 (c) The following products, originating in Austria : Order No CN code Description Amount of quota (in hi) Quota duty (%) 09.0801 2009 80 11 2009 80 19 Concentrated pear juice 2 000 30 + AGR possibly applicable (d) The following products, originating in Switzerland : Order No CN code0 Description Amount of quota (in tonnes) Quota duty (%) 09.0901 0809 20 10 ex 0809 20 90 Table cherries excluding Morello cherries 1 000 0 0 See Taric codes in the Anne*. 2. Within the limits of the quotas referred to in para ­ graph 1 under order Nos 09.0701 , 09.0801 and 09.0901 , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . 2886/89 (2), shall be at least equal to the reference price, if such a price has been fixed by the Community, for the products or categories of products in question. 5. The protocols on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community on the one hand and the Kingdom of Sweden, the Kingdom of Norway, the Republic of Austria and the Swiss Confederation on the other, shall be applicable. For the other quotas, the Kingdom of Spain and the Portuguese Republic shall apply the duties set out below : Article 2 The tariff quotas referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate administrative measure in order to ensure efficient administration. Order No Spain (%) Portugal (%) 09.0601 09.0603 09.0605 09.0607 09.0609 09.061 1 09.0707 09.0709 09.071 1 0 0 1,7 1,7 1,7 7,3 0,9 0,9 10,5 0 0 3,8 3,8 3,8 10,3 0 0 12,5 Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for prefe ­ rential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authori ­ ties, the Member State concerned shall draw, from the quota volume by means of notification to the Commis ­ sion, a quantity corresponding to those needs . The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communi ­ cated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. 3 . Imports of the products listed in paragraph 1 which already qualify for a lower or the same rate of customs duty under other preferential tariff arrangements may not be charged against the corresponding tariff quota. 4. Imports of the products referred to in paragraph 1 under order Nos 09.0601 to 09.0611 , 09.0707, 09.0709 and 09.0711 shall not qualify for the quota unless the free-at-frontier price, which is determined by the Member States in accordance with Article 21 of Council Regula ­ tion (EEC) No 3796/81 of 21 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No (') OJ No L 379, 31 . 12. 1981 , p. 1 . O OJ No L 282, 2. 10. 1989, p. 1 . No L 313/6 Official Journal of the European Communities 14. 11 . 91 Article 5If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission . Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 6 Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas as long as the balance of the corresponding quota volume allows. This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1991 . For the Council The President H.J. SIMONS ANNEX Taric codes Order No CN code Taric code 09.0603 ex 0304 10 31 0304 10 31 * 10 09.061 1 ex 1605 20 00 1605 20 00*91 1605 20 00*92 1605 20 00*96 09.0701 ex 1504 20 10 ex 1504 30 19 ex 1516 10 90 1504 20 10 * 90 1504 30 19 * 10 1516 1090 * 11 09.0707 ex 0305 51 10 0305 51 10 * 10 0305 51 10*20 09.0711 ex 1604 13 90 ex 1604 19 99 ex 1604 20 90 1604 13 90*91 1604 13 90*99 1604 19 99*90 1604 20 90*30 1604 20 90 * 90 09.0901 ex 0809 20 10 ex 0809 20 90 0809 20 10*91 0809 20 90 * 12 0809 20 90 * 25 0809 20 90 * 33 0809 20 90 * 45 0809 20 90 * 75